DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2017/091714, filed on 7/4/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 and 4/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25, 30 and 34-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (US 2006/0151471).

With regards to claim 23, Jang et al discloses an electric roasting machine (cooking apparatus 1, Fig. 1) comprising:
an outer housing (outer casing, Fig. 2);
a heating device accommodated in the outer housing (electric heaters 30, Fig. 2); and
an inner housing between the outer housing and the heating device as seen below:

    PNG
    media_image1.png
    618
    766
    media_image1.png
    Greyscale

a heat insulating cavity is formed between the inner housing and the heating device as see below:

    PNG
    media_image2.png
    609
    750
    media_image2.png
    Greyscale

 a heat dissipating passage is formed between the outer housing and the inner housing (air is flowed to the space therebetween via the through holes 52 formed in the inner casing 21 thereby cooling the grill housing 20, Fig. 2).
With regards to claim 24, Jang et al discloses wherein the heating device is located within a height range of the heat insulating cavity (electric heaters 30 are located within a height range of the heat insulating cavity, Fig. 2).
With regards to claim 25, Jang et al discloses wherein the heat insulating cavity has a closed upper end is formed by metal material (reflecting member 40 made of metallic material, paragraph 0028, lines 1-3) as seen below: 

    PNG
    media_image3.png
    416
    814
    media_image3.png
    Greyscale

With regards to claim 30, Jang et al discloses wherein an upper end of the heat dissipating passage includes an air outlet (outlets 53 discharging the air circulating the space therebetween, paragraph 0026, lines 1-2).
With regards to claim 34, Jang et al discloses further comprising a bottom housing connected with and covering a lower end of the outer housing and a lower end of the inner housing (grill reflecting member 40 connected with and cover a lower end of the outer casing 22, Fig. 2), the bottom housing including an air inlet communicating with the heat dissipating passage (through holes 52 communicates with the outlets 53, Fig. 2);
wherein an upper end of the outer housing includes an air outlet communicating with the heat dissipating passage (outlets 53 communicating air discharged from passage in outer casing 22, Fig. 2).
With regards to claim 35, Jang et al discloses wherein the air outlet is located at one side of the outer housing close to the inner housing (outlet 53 is located on the outer casing 22 close to the inner housing, Fig. 2).
With regards to claim 36, Jang et al discloses wherein a cross- sectional area of the heat dissipating passage near the air inlet is larger than a cross-sectional area of the heat dissipating passage 
    PNG
    media_image4.png
    372
    802
    media_image4.png
    Greyscale

	With regards to claim 37, Jang et al discloses wherein the air inlet is one of a plurality of air inlets below the heating device (through holes 52, Fig. 2), the plurality of air inlets being arranged at intervals along a length direction of the heating device (each through holes 52 are on each side of cooking apparatus 1, Fig. 2), and a projection of a range of arrangement of the plurality of air inlets on a horizontal plane at least partially overlapping with a projection of the heating device on the horizontal plane (the air from through holes 52 are in plane with the electric heaters 30, Fig. 2).
	With regards to claim 38, Jang et al discloses wherein a ratio of a length of the range of arrangement of the plurality of air inlets to a length of the heating device is larger than or equal to .5 and smaller than or equal to 1.1 (through holes 52 are space symmetrically according to the length of apparatus 20 therefore 1 to 1, Fig. 2).
	With regards to claim 39, Jang et al discloses wherein an avoiding opening is formed at an upper end of the inner housing (grill part 10 is mounted on an upper opening part of inner housing, paragraph 0023, lines 1-2), the electric roasting machine further comprising a grill supported and being partially accommodated in the avoiding opening (grill part 10 is mounted on an upper opening part of inner housing, paragraph 0023, lines 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26,27,29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al as applied to claims 23-25, 30 and 34-39 above, and further in view of Han et al (US 2004/0154609).

With regards to claim 26, Jang et al does not disclose wherein the heating device comprises a reflecting cover forming a reflecting cavity; and a radiant heat source installed in the reflecting cover 
Han et al teaches wherein the heating device comprises a reflecting cover forming a reflecting cavity (reflecting members 50a, Fig. 3); and a radiant heat source installed in the reflecting cover and positioned in the reflecting cavity (heating unit 20 generates far infrared rays, paragraph 0026, lines 1-2); an outer wall of a side of the reflecting cover away from the radiant heat source cooperating with the inner housing to form the heat insulating cavity (reflecting members 50b fits into reflecting members 50c, Fig. 3). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating unit of Jang et al with the reflecting members as taught by Han et al in order to enhance the heating element of a roasting machine. 
With regards to claim 27, Han et al teaches wherein a surface of the inner housing facing the reflecting cover is coated with a reflecting layer (surface of reflecting member 50c is a reflecting member, Fig. 3). Han et al does not teach the reflecting layer including a galvanized layer or an aluminized layer. It would have been an obvious matter of design choice to use a reflecting member of Han et al, since the applicant has not disclosed that the use of a galvanized layer or aluminized layer solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a reflecting member of Han et al.
With regards to claim 29, Jang et al discloses wherein the inner housing comprises two long sides as seen below: 

    PNG
    media_image5.png
    609
    750
    media_image5.png
    Greyscale

 and the heating device is a first heating device arranged at one of the long sides extending along a length direction of the one of the long sides and a second heating device arranged at another one of the long sides and extending along a length direction of the other one of the long sides (each side of cooking apparatus 1 has an electric heater 30, Fig. 2).
With regards to claim 31, Han et al teaches wherein there is a distance between the outer housing and the inner housing (there is distance between cabinet 10 and reflecting member 50c, Fig. 3).Han et al does not teach the distance between the outer housing and the inner housing is within a range from 3 millimeters to 30 millimeters. It would have been an obvious matter of design choice to use the distance between the cabinet and reflecting member of Han et al, since the applicant has not disclosed that the distance between the outer housing and the inner housing is within a range from 3 .

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al as applied to claims 23-25, 30 and 34-39 above, and further in view of Lin (US 2011/0084057).
With regards to claim 40, Jang et al does not disclose wherein the inner housing includes a grill supporting portion at the avoiding opening, an upper end surface of the grill supporting portion being higher than an upper end surface of the outer housing. 
Lin teaches wherein the inner housing includes a grill supporting portion at the avoiding opening (drip pan 2 includes a grill supporting portion for supporting grill plate 3 at an opening of the electric grill, Fig. 5), an upper end surface of the grill supporting portion being higher than an upper end surface of the outer housing (portion of drip pan 2 sits above the upper end of base 1, Fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of Jang et al with the grill supporting portion of Lin in order to provide a way for preventing food particles to drip on a main housing.  
With regards to claim 41, Lin teaches wherein the grill supporting portion is one of a plurality of grill supporting portions of the inner housing (each sides of the drip pan 2 have an upper end that contacts the grill plate 3, Fig. 5), the plurality of grill supporting portions being arranged at intervals and surrounding the avoiding opening (upper end of drip pan 2 surrounds an opening where grill plate 3 resides, Fig. 5) and airflow passage being formed between two adjacent one of the plurality of grill supporting portions (each upper end of drip pan 2 are placed at a space from the base 1 to create air flow, Fig. 5).
With regards to claim 42, Lin teaches further comprising an oil drop pan arranged directly below the grill, a projection area of the oil drop pan on a horizontal plane being approximately equal to a projection area of the grill on the horizontal plane (drip pan 2 arranged directly below grill plate 3 and the area of the drip pan is approximately equal to that of the area covered by grill plate 3, Fig. 1). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al and Han et al as applied to claims 26,27,29 and 31 above, and further in view of Takita (AU2003213336).
With regards to claim 28, Jang et al and Han et al does not teach wherein the reflecting cavity includes an avoiding opening; and the heating device further comprises a protecting window covering the avoiding opening and cooperating with reflecting cover to form a closed space. 
Takita teaches wherein the reflecting cavity includes an avoiding opening (surface parts 12 and 14 have an opening, Fig. 10); and the heating device further comprises a protecting window covering the avoiding opening and cooperating with reflecting cover to form a closed space (window 54 covers the opening of surface parts and 14 to create a closed space, Fig. 10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the heating units of Jang et al and Han et al with a protective window as taught by Takita to provide prolonged use ability of a heating unit in a roasting machine.  

Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 32 is objected to because the prior art does not teach or disclose a distance 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automate Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761